DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      ALWYN YORK MCCONNELL,
                             Appellant,

                                     v.

                           JPMORGAN CHASE,
                               Appellee.

                              No. 4D15-1085

                              [May 11, 2016]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry Stone, Senior Judge; L.T. Case No. CACE 10-
038547 (11).

   Jerome L. Tepps of Jerome L. Tepps, P.A., Sunrise, for appellant.

  Kimberly Hopkins and Ronald M. Gaché of Shapiro, Fishman & Gaché,
LLP, Tampa, for appellee.

PER CURIAM.

   We affirm the final judgment of foreclosure, concluding that the
appellee proved the standing of the original plaintiff to foreclose on the
note and mortgage.

   The initial complaint, filed by JPMorgan Chase, included an allegation
that JPMorgan was the holder of the promissory note. Competent
substantial evidence supported that allegation, although the note was
subsequently lost after the filing of the complaint. Attached to the initial
complaint was a copy of the note with a blank endorsement from the
original lender. At trial, a representative of the law firm which filed the
suit testified from business records that it had received the note, bearing
the blank endorsement, from JPMorgan prior to the filing of the complaint.
Also admitted without objection was an affidavit showing that JPMorgan
had purchased the loans of Washington Mutual, the original lender in this
case, prior to the filing of the complaint.

    A “holder” is “[t]he person in possession of a negotiable instrument that
is payable either to bearer or to an identified person that is the person in
possession[.]” § 671.201(21)(a), Fla. Stat. (2010). 1 The person entitled to
enforce the note is: (1) the holder of the note; (2) a non-holder in possession
of the note who has the rights of a holder; or (3) a person or entity who is
not in possession of the note because the note has been lost or was
mistakenly surrendered or canceled as paid, but who has the status of a
holder. § 673.3011, Fla. Stat. (2010). As JPMorgan was the holder of the
note, having possession of a note endorsed in blank when it filed the
complaint, it had standing at the suit’s inception.

    Affirmed.

CIKLIN, C.J., WARNER and KLINGENSMITH, JJ, concur.

                             *        *         *

    Not final until disposition of timely filed motion for rehearing.




1Because JPMorgan was shown to be the holder (rather than acting on behalf of
the holder) at the filing of the complaint, the real party in interest rule and
Elston/Leetsdale, LLC v. CWCapital Asset Management LLC, 87 So. 3d 14, 16 (Fla.
4th DCA 2012), would not apply to defeat standing. Thus, under the original
complaint, there was no need to demonstrate JPMorgan’s authority as servicer
because JPMorgan was the holder, as the trial court recognized.


                                      2